I write separately merely to indicate that although I regard the proper construction of the language in the deeds of Campbell and her predecessors in title as being otherwise close, for me the absence of any grant of fee simple title to the roadway in the deeds of Johnson and his predecessors in title is dispositive. In the latter set of deeds, the interest conveyed in the roadway is an easement at most. Therefore, the conclusion is inescapable that when the parcels were originally severed, the fee simple title to the roadway was intended to remain with Campbell's predecessor in title. *Page 553